Citation Nr: 0425126	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-03 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, to 
include diagnosed as a precancerous growth, parapsoriasis, 
and chloracne, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Regional Office (RO) that denied the veteran's claim for a 
skin disability, to include precancerous growth and 
parapsoriasis.

The Board notes that the case was remanded for VCAA 
compliance in June 2003.


FINDING OF FACT

A chronic skin disability, diagnosed as chloracne and large 
plaque parapsoriasis, has been shown by competent evidence to 
be causally related to the veteran's active service.


CONCLUSION OF LAW

A chronic skin disability, diagnosed as chloracne and large 
plaque parapsoriasis, was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to the issue of entitlement to service connection 
for a skin disability, the Board notes that a VA letter 
issued in July 2003 apprised the appellant of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for a skin disability was filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for service connection for a skin 
disability.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim for service connection for a 
skin disability.  Essentially, all available evidence that 
could substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

The veteran's service personnel records indicate that the 
veteran served in Vietnam in 1965.  

The veteran submitted to an Agent Orange examination in 
February 1997.  He reported that he was exposed to Agent 
Orange while in Vietnam between March 1965 and December 1965.  
He indicated that since 1966 he has had a rash on his left 
leg that went away in the summertime.  The examiner commented 
that the veteran's extremities were " normal, except for a 
rash down the lateral thighs and the left calf which look 
like the sanded top of cat's skin.  It is very 
erythematous."  She assessed the veteran's condition as a 
nonhealing skin rash to the legs since 1966, possibly 
secondary to Agent Orange exposure.

In August 1997, the veteran underwent a skin biopsy of his 
thigh.  He was found to have a mild, superficial perivascular 
lymphocytic infiltrate.

In response to a VA opinion as to how the results of his 
August 1997 biopsy related to chlorine or other Agent Orange 
diagnoses, a private physician in an October 1997 letter, 
wrote that the veteran had been diagnosed with a precancerous 
eruption called large plague parapsoriasis, which is an 
abnormality of the T cell in the skin.  The examiner further 
reported that if left untreated the eruption could progress 
to cutaneous T cell lymphoma which could be seen in patients 
with Agent Orange exposure, often related to chronic 
irritation from this agent.

In a February 1998 VA medical record, a physician noted that 
the veteran had been diagnosed by the VA dermatology 
department with large plague parapsoriasis of the lower 
extremities that was apparently due to Agent Orange exposure.  
He also diagnosed the veteran with large plaque 
parapsoriasis.

In an August 1999 medical record, a VA examiner indicated 
that he had been treating the veteran for a rash of the right 
thigh and posterior calves since 1983.  He assessed the 
veteran's condition as chronic dermatitis, secondary to Agent 
Orange exposure.

The veteran's private physician, in a March 2000 medical 
record, commented that the veteran suffers from a rash that 
was secondary to Agent Orange exposure.  He further noted 
that the rash had been diagnosed as parapsoriasis, but that 
the veteran had facial involvement, which was consistent with 
chloracne.
 
In letter dated in June 2000, the veteran's private physician 
wrote that the veteran had suffered from a recurrent facial 
and scalp rash since serving in the Vietnam War.  He reported 
that the veteran had exhibited xerotic skin, follicular 
hyperkeratosis in the malar area and scalp.  He further 
indicated that the veteran had not been afflicted with this 
condition before his Vietnam experience.  He opined that the 
veteran suffered from chloracne, that was invariably due to 
herbicide exposure in Vietnam.

The veteran submitted to a VA skin examination in August 
2000.  An examination of both of the veteran's anterior 
thighs and posterior calves showed brown, flat macules which 
were residuals of a rash.  The veteran reported that he 
experienced outbreaks from September 1 until June 1 and that 
there was no active rash at that time as it was in remission.  
The examiner's impression of the veteran's condition was 
parapsoriasis en plaque.

The veteran submitted to a private examination for a VA 
consultation in July 2001.  He reported that he been 
diagnosed with chloracne as well as parapsoriasis and that he 
was not experiencing as much trouble on that day because he 
was being seen during the summer months.  A skin examination 
revealed moderate, actinic changes involving sun-exposed 
sites and mild, generalized xerosis.  She further indicated 
that there were no clinical signs of parapsoriasis or 
chloracne.  The examiner assessed the veteran's condition as 
actinic elastosis and xerosis.

In an October 2002 skin examination, a VA examiner reviewed 
the veteran's claims file.  He noted that the diagnosis of 
actinic elastosis and xerosis found on the July 2001 
examination was not on the list of diseases associated with 
exposure to certain herbicide agents.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a)(2003). Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d)(2003).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acne form disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2003).  In addition, the United States Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Analysis

The veteran asserts that service connection is warranted for 
a skin disability, to include chloracne, a precancerous 
growth and parapsoriasis.  The Board acknowledges at the 
outset that the veteran served in Vietnam in 1965 and, as 
such, his in-service exposure to herbicides is presumed.  The 
Board also observes that the veteran is currently diagnosed 
with chloracne, secondary to Agent Orange exposure.  However, 
a detailed review of the objective medical evidence of record 
on this claim indicates that the veteran was first diagnosed 
with chloracne in March 2000, more than 30 years since the 
date of his last known in-service exposure to herbicides in 
December 1965 (the last known date he was in Vietnam) and his 
separation from service in 1966.  Thus, presumptive service 
connection for chloracne, based on exposure to herbicides, 
has not been established.

Turning to the veteran's entitlement to service connection 
for chloracne, including based on exposure to herbicides, on 
other than a presumptive service connection basis, the Board 
finds that the objective evidence of record establishes a 
medical nexus between the veteran's in-service herbicide 
exposure and his currently diagnosed chloracne such that he 
is entitled to service connection for this disability on a 
direct service incurrence basis.  In this regard, the Board 
notes that in February 1997, a VA examiner noted that the 
veteran had a rash that went down his thighs and left calf.  
This physician indicated that the rash was possibly secondary 
to Agent Orange exposure.  In October 1997, a private 
physician noted, following a biopsy of skin lesions of the 
veteran's thighs, that the veteran had been diagnosed with a 
precancerous eruption called large plague parapsoriasis, 
which was an abnormality in the T cell in the skin.  It was 
offered that, if left untreated, this eruption could progress 
to cutaneous T cell lymphoma which may be seen in patients 
with Agent Orange exposure, often related to chronic 
irritation from this agent.  Further, VA examiners in 
February 1998 and June 2000 also diagnosed the veteran with 
large plague parapsoriasis.  Moreover, a VA examiner in 
August 1999 diagnosed the veteran with chronic dermatitis, 
secondary to Agent Orange exposure.  A private physician 
first diagnosed the veteran with chloracne in March 2000.  
The physician, commented that the parapsoriasis that the 
veteran had been diagnosed with on his thighs, had spread to 
his face, and that this was consistent with chloracne.  The 
same physician, in June 2000, again diagnosed the veteran 
with chloracne, which he opined was due to herbicide exposure 
in Vietnam.  

Thus, acknowledging that all reasonable doubt must resolved 
in the veteran's favor, and given the record evidence of a 
medical nexus, the Board concludes that the record supports a 
grant of service connection for the veteran's current chronic 
skin disability, diagnosed as chloracne and large plaque 
parapsoriasis.  


ORDER

Entitlement to service connection for a chronic skin 
disability, diagnosed as chloracne and large plaque 
parapsoriasis, is granted.


__________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



